Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17/398,784 filed 08/10/2021. Claims 1-16 are pending and have been examined and fully considered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 10/13/2020. It is noted, however, that applicant has not filed a certified copy of the application IT102020000024058 as required by 37 CFR 1.55.
Drawings
The drawings are objected to because (see below):
Throughout the specification “environment A” is mentioned as environment the device is in. This is not shown in the drawings. Please add this.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: (See Below)
In line 3 of paragraph 35 “Pyrex” is a trademark please add the necessary trademark symbol(s).
It is mentioned that the central electrode and external tube is in the ozone producing cell 15 throughout the specification. Please add a ref. number to these structures and show them in drawings. 
In line 2 paragraph 38 please delete “cell” in between “ozone-producing” and “cells” for proper grammar.
In paragraph 38 the reference number 15 is given to the first ozone-producing cell and the second ozone producing cell please provide a different reference number for second ozone-producing cell as there can only be one reference number per item in drawing. 
Throughout the specification “conveying duct 35” is mentioned but not depicted in figure. Please show the “conveying duct 35” in figure. 
In line 6 of paragraph 40 please change “ozone producing cell 15” to “first ozone producing cell 15” for proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 line 1 recites the limitation "the quantity of silicate granules".  There is insufficient antecedent basis for this limitation in the claim. No “quantity of silicate granules” was mentioned in previous parts of claim 6 or claim 1, which claim 6 is dependent on.

Claim 6 line 2 and claim 8 line 3 recites the limitation "the granules".  There is insufficient antecedent basis for this limitation in the claim. No “granules” was mentioned in previous parts of claim 6 and 8 or claim 1 and 7, which claim 6 and 8 are dependent on.

Claim 8 line 1 recites the limitation "the quantity of zeolite granules".  There is insufficient antecedent basis for this limitation in the claim. No “quantity of zeolite granules” was mentioned in previous parts of claim 8 or claim 1, 6, or 7 which claim 8 are dependent on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 5547644 A) in view of Lim et al (WO 2016080903 A1).

Regarding claim 1 Taylor et al teaches a device for the generation of ozone (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1), comprising: an ozone-producing cell (ozone generation chamber 20; see e.g.  fig. 2A and 2B, and lines 18-22 column 8) having an inlet and an outlet (teaches an gas inlet 34 and ozone outlet 38 for gas flow; see e.g. fig. 2A) and being adapted to convert into ozone at least a part of an amount of oxygen contained in a flow of gas entering in the inlet (teaches that ozone is generated in the ozone generation chamber 20 – the ozone-producing cell – from gas flow through the gas inlet 34 and once gas in in contact with the ozone generation chamber 20 gas is turned into ozone and exits from ozone outlet 38; see e.g. fig. 2A, lines 9-14 column 9, and lines 64-66 column 8), passing through the ozone-producing cell (teaches gas entering from the gas inlet 34 pass through the ozone generation chamber 20; see e.g. fig. 2A), and discharging out the outlet (teaches ozone, which is a gas, discharges out the ozone outlet 38; see fig. 2A and lines 9-14 column 9), a conveying duct in fluid communication with the inlet of the ozone-producing cell and configured to convey the flow of gas to the inlet of the ozone-producing cell (teaches a secondary inlet tube, which is the compressed air inlet 204, (the conveying duct) in communication with gas inlet 34 (the inlet) to allow flow of air to enter via the gas inlet 34 (the inlet) which allow the air to have access to the ozone generation chamber 20 – the ozone-producing cell: see e.g. lines 51-53 column 14 and Fig. 2A), a filtering arrangement arranged with the conveying duct to filter the flow of gas (teaches a filter arrangement of  filters being a particulate filter 216 and oil coalescing filter 218 along with a compress air inlet 204 connect to the gas inlet 34; see e.g. lines 51-53 column 14, and lines 53-62 column 14) upstream of the inlet of the ozone-producing cell (Teaches that all peripheral elements listed can be operationally interconnected as appropriate to provide the desired ozone production capability and capacity. Therefore the particulate filter 216 and oil coalescing filter 218 can be connected before the gas inlet 34 of the ozone generation chamber 20; see lines 51-62 of column 14).

Taylor et al does not teach that the filter arrangement includes a granular filter comprising silicate granules.

Lim et al (WO 2016080903 A1) teaches a granular filter comprising silicate granules (teaches a chemical filter – the granular filter- that contains silica granules to remove nitrogen from air to form pure oxygen; see e.g. paragraph 2 lines 8-11 page 8). Having the chemical filter comprise of silicate granules allows for the advantage of the production of pure oxygen for ozone production as stated by Lim et al (see e.g. paragraph 2 lines 8-11  page 8).

Taylor et al and Lim et al are analogous art and are analogous to the claimed invention because they are in the same field of endeavor as the instant claims and are teaching an ozone generator paired with filters and other components for sterilization, purification, and deodorization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the granular filter with silicate granules (chemical filter comprised of silicate granules) in Lim et al with Taylor et al because having the chemical filter comprise of silicate granules allows for the advantage of the production of pure oxygen for ozone production as stated by Lim et al (see e.g. paragraph 2 lines 8-11 page 8). Taylor further mentions that the air feed impacts the amount or yield of ozone produced (see e.g. lines 55-61 column 1). 

Regarding claim 3 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor et al) according to claim 1.

Furthermore, Taylor in view of Lim teaches the silicate granules are zeolite (teaches a chemical filter that comprises of silicate granules also called zeolite; see e.g. paragraph 6 page 4 of 8).  Having a chemical filter that comprises of silicate granules also called zeolite provides the same advantage as shown above in claim 1 (see above).

Regarding claim 6 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 1.

However Taylor in view of Lim et al does not teach wherein the quantity of silicate granules is such as to occupy globally a volume higher than 50% of the total volume occupied by all the granules that make up the granular filter.

Lim et al further teaches a quantity of silicate granules is such as to occupy globally a volume higher than 50% of the total volume occupied by all the granules that make up the granular filter (teaches a chemical filter with only silicate granules which is means the volume it occupies is 100%; see e.g. paragraph 2 lines 8-11 page 8). Having the presence of silicate granules in filter provides the same advantage as claim 1(see above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the a quantity of silicate granules is such as to occupy globally a volume higher than 50% of the total volume occupied by all the granules that make up the granular filter (teaches a chemical filter with only silicate granules which is means the volume it occupies is 100%)  in Lim et al with Taylor in view of Lim et al’s invention because of the same advantage as claim 1 (see above). 

Regarding claim 7 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 6. 

Furthermore, Taylor in view of Lim teaches a granular filter that further comprises zeolite granules (teaches a chemical filter that comprises of silicate granules also called zeolite; see e.g. paragraph 6 page 4 of 8).  Having a chemical filter that comprises of silicate granules also called zeolite provides the same advantage as shown above in claim 1 (see above).


Claim(s 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al and Lim et al as applied to claim 1 above, and further in view of AGM (“What’s The Difference Between Orange And Blue Indicating Silica Gel?”, 2017, pages 1-7) and Spartan (“The Six Reasons Ozone Water Treatment Systems Fail” Jan. 26, 2014, pages 1-4)
Regarding claim 2 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 1.

However Taylor in view of Lim et al does not teach wherein the granular filter comprises at least one of brown type silicate granules and white type silicate granules.

	Lim et al does not teach that the silica granules are white or brown.

However, Taylor mentions that the air feed impacts the amount or yield of ozone produced (see e.g. lines 55-61 column 1). Spartan teaches that ozone generators require clean and dry sources of oxygen (see e.g. page 1 paragraph starting with “the ozone generator…”). AGM teaches an orangish brown silica gel that changes colors when the gel becomes saturated (see e.g. pictures in page 1-2, and page 2 paragraph starting with “the silica gel...” and another paragraph in page 2 starting with “In addition…”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the silica of Taylor et al to include the silica gel taught in AGM because Spartan teaches that ozone generators require clean and dry sources of oxygen (see e.g. page 1 paragraph starting with “the ozone generator…”) and the gel of AGM teaches an orangish brown silica gel that changes colors when the gel becomes saturated (see e.g. pictures in page 1-2, and page paragraph starting with “the silica gel...” and another paragraph in page 2 starting with “In addition…”). Having silica granules change color provides the advantage of a visual indicator for user to know when to change silica beads in filter (see e.g. pictures in page 1-2, and page paragraph starting with “the silica gel...” and another paragraph in page 2 starting with “In addition…”). 

Claim(s) 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al and Lim et al as applied to claim 1 above, and further in view of Ota et al (JP2004344513A).

Regarding claim 4 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 1. 

However Taylor in view of Lim et al does not teach wherein the granular filter further comprises activated carbon granules.

Ota et al teaches the granular filter further comprises activated carbon granules (teaches first filter 12- the granular filter - that comprises of activated carbon and alumina activated carbon is a powder (equivalent to a granule). Therefore, the first filter 12 is a granular filter; see e.g. paragraph 36). Having the first filter made of activated carbon provides the advantage of the first filter being able to remove additional contaminants not removed by the zeolite (see e.g. paragraph 9 and Abstract)

Taylor in view of Lim et al and Ota et al are analogous art and are analogous to the claimed invention because they are in the same field of endeavor as the instant claims and are teaching an ozone generator paired with filters and other components for sterilization, purification, and deodorization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the granular filter further comprises activated carbon granules (teaches first filter 12- the granular filter - that comprises of activated carbon and alumina) in Ota et al with Taylor in view of Lim et al because having the first filter made of activated carbon provides the advantage of the first filter being able to remove additional contaminants not removed by the zeolite alone (see e.g. paragraph 9 and Abstract)

Regarding claim 5 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 1. 

However, Taylor in view of Lim et al does not teach wherein the granular filter further comprises activated alumina.

Ota et al teaches a granular filter further comprises activated alumina (teaches a first filter 12- the granular filter – that comprises of alumina (equivalent to activated alumina); see e.g. paragraph 36). Having the first filter 12 – the granular filter – comprise of alumina allows for the advantage of allowing the first filter to be able to remove additional contaminants (see e.g. paragraph 9 and abstract). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the granular filter material in Ota et al with Taylor in view of Lim et al because the materials taught in Ota provide the advantage of the first filter being able to remove additional contaminants from the air as stated by Ota et al (see e.g. paragraph 9 and Abstract). Also, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select activated alumina as the filter material in Ota because KSR rationale E states that is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”

Claim(s)  15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al and Lim et al as applied to claim 1 above, and further in view of Sakata et al (JP 5268226 B2).

Regarding claim 15 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 1.

However Taylor in view of Lim et al does not teach a suction unit configured to suck a quantity of environment air from the outside and to introduce the quantity of environment air into the conveying duct as the flow of gas, said suction unit being located along the conveying duct between the filtering arrangement and the ozone-producing cell.

Sakata et al teaches a suction unit (teaches a suction duct 1 as part of air conditioner 3; see e.g. abstract) configured to suck a quantity of environment air from the outside and to introduce the quantity of environment air into the conveying duct as the flow of gas (teaches the air conditioner 3 and suction duct 1 is connected to each other to such air from environment to the inlet (part of the conveying duct) of the ozone deodorization apparatus 10; see e.g. fig. 13, paragraph 16 page 3 of 9), said suction unit (teaches a suction duct 1; see e.g. abstract) being located along the conveying duct between the filtering arrangement (filters 8 and 12) and the ozone-producing cell (teaches the suction duct 1 is located between an air flow duct (the conveying duct) and an ozone generator 2 (the ozone-producing cell); see e.g. fig. 13). Having the suction duct 1 placed in a certain way allows for the advantage to bring in the gas flow desired by user as stated by Sakata et al (see e.g. fig. 12 , 13 and  paragraph 16 of page 3 of 9). 

Taylor in view of Lim et al and Sakata et al are analogous art and are analogous to the claimed invention because they are in the same field of endeavor as the instant claims and are teaching an ozone generator paired with filters and other components for sterilization, purification, and deodorization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the  suction unit (suction duct 1 as part of air conditioner 3) configured to suck a quantity of environment air from the outside and to introduce the quantity of environment air into the conveying duct as the flow of gas (teaches the air conditioner 3 and suction duct 1 is connected to each other to such air from environment to the inlet of the ozone deodorization apparatus 10), said suction unit (suction duct 1) being located along the conveying duct between the filtering arrangement (filters 8 and 12) and the ozone-producing cell (suction duct 1 is located between an air flow duct and an ozone generator 2) in Sakata et al with Taylor in view of Lim et al because having the suction duct 1 placed in a certain way allows for the advantage to bring in the gas flow desired by user as stated by Sakata et al (see e.g. fig. 12 , 13 and  paragraph 16 of page 3 of 9).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al and Lim et al as applied to claim 7 above, and further in view of  Gu-seop et al (KR100636902B1) and Ota et al. 

Regarding claim 8 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 7.

However Taylor in view of Lim et al does not teach wherein the quantity of zeolite granules is such as to occupy globally a higher volume comprised between 18% and 35% of the total volume occupied by all the granules that make up the granular filter.

Gu-seop et al teaches the quantity of zeolite granules is such as to occupy globally a higher volume comprised between 18% and 35% of the total volume occupied by all the granules that make up the granular filter (teaches the deodorization filter for air – the granular filter- is comprised of 41wt% of zeolite, 11wt% of clay, 12% of resin, and 36wt% of water, which translates to 41g of zeolite, 11g of clay, 12 g of resin, and 36 g of water. Then convert this into volume which comes to 17.82 ml of Zeolite, 36 ml of water, 4.15 ml and 10.43 ml of resin meaning zeolite occupies a volume % of 26.05%; see e.g. Abstract). Having a granular filter with these wt% (and by extension vol%) yields this effect of excellent deodorization efficiency can be obtained as stated by Gu-seop et al (see e.g. paragraph 6 page 3 of 6). Modifying a filter that removes odors as taught in Gu-seop et al to Taylor in view of Lim et al allows for a filter that can remove particulates in air such as odor particulates. 

Gu-seop et al and Taylor in view of Lim et al are analogous art and are analogous to the claimed invention because they are in the same field of endeavor as the instant claims and are teaching filtering arrangement that both purifiers and sterilizes air. It would have been obvious to modify the granular filter of Taylor in view of Lim et al by using the composition taught by Gu-seop et al, including the 41 wt% zeolite (~26% vol) because having a granular filter with these wt% (and by extension vol%) yields this effect of excellent deodorization efficiency can be obtained as stated by Gu-seop et al (see e.g. paragraph 6 page 3 of 6).  The vol% of Taylor in view of Gu-seop et al overlaps with the claimed range and MPEP I 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. Also, modifying a filter that removes odors as taught in Gu-seop et al to Taylor in view of Lim et al allows for a filter that can remove particulates in air such as odor particulates.

 Regrading claim 9 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 8.

However Taylor in view of Lim et al does not teach wherein the granular filter further comprises activated carbon granules.

Ota et al teaches the granular filter further comprises activated carbon granules (teaches first filter 12- the granular filter - that comprises of activated carbon and alumina; see e.g. paragraph 36). Having the first filter made of activated carbon provides the advantage of the first filter being able to remove additional contaminants in air see e.g. paragraph 9 and Abstract)

Gu-seop et al , Ota et al and Taylor in view of Lim et al are analogous art and are analogous to the claimed invention because they are in the same field of endeavor as the instant claims and are teaching filtering arrangement that both purifiers and sterilizes air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the granular filter further comprises activated carbon granules (teaches first filter 12- the granular filter - that comprises of activated carbon and alumina) in Ota et al with Taylor in view of Lim et al  and Gu-seop et al because having the first filter made of activated carbon provides the advantage of the first filter being able to remove contaminants in air as stated by Ota et al (see e.g. paragraph 9 and Abstract)

Regarding claim 10 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 8.

However Taylor in view of Lim et al does not teach wherein the granular filter further comprises activated alumina.

Ota et al teaches a granular filter further comprises activated alumina (teaches a first filter 12- the granular filter – that comprises of alumina (equivalent to activated alumina); see e.g. paragraph 36). Having the first filter 12 – the granular filter – comprise of alumina allows for the advantage of allowing the first filter to be able to remove contaminants as stated by Ota et al (see e.g. paragraph 9 and abstract). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the granular filter material in Ota et al with Taylor in view of Lim et al because the materials taught in Ota provide the advantage of the first filter being able to remove additional contaminants from the air as stated by Ota et al (see e.g. paragraph 9 and Abstract). Also, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select activated alumina as the filter material in Ota because KSR rationale E states that is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”

Claim(s)  11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al and Lim et al as applied to claim 1 above, and further in view of Ajemian et al (US 20140348711 A1) and Sakata et al.

Regarding claim 11 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 1.

However Taylor in view of Lim et al does not teach wherein the filtering arrangement comprises a first mechanical filter arranged with the conveying duct between the granular filter and the ozone-producing cell and adapted to retain particles with sizes greater than 0.25 microns.

Sakata et al teaches the conveying duct is between the granular filter and the ozone-producing cell (teaches the air conveying duct is between the ozone generator 2 – ozone-producing cell -  and the catalyst filter 8 which is the granular filter; see e.g. fig. 13 and lines 1-5 paragraph 9 page 2 of 9). Having the air duct between the ozone generator and catalyst filter allows for the advantage of providing a channel to guide the gas flow properly for treatment as stated by Sakata et al (see e.g. fig. 13 and 12). 

Taylor in view of Lim et al and Sakata et al are analogous art and are analogous to the claimed invention because they are in the same field of endeavor as the instant claims and are teaching an ozone generator paired with filters and other components for sterilization, purification, and deodorization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conveying duct is between the granular filter and the ozone-producing cell (teaches the air conveying duct is between the ozone generator 2 – ozone-producing cell -  and the catalyst filter 8 which is the granular filter) in Sakata et al with Taylor in view of Lim et al’s invention because having the air duct between the ozone generator and catalyst filter allows for the advantage of providing a channel to guide the gas flow properly for treatment as stated by Sakata et al (see e.g. fig. 13 and 12). 

However, Sakata et al does not teach wherein the filtering arrangement comprises a first mechanical filter and adapted to retain particles with sizes greater than 0.25 microns.

Ajemain et al teaches wherein the filtering arrangement comprises a first mechanical filter (teaches a thee stage mechanical filter where stage 1 filter is the first mechanical filter; see e.g. paragraph 9-12) arranged with the conveying duct (teaches stage 1 mechanical filter lies in a duct pathway to convey air into the apparatus; see e.g. fig. 18) and adapted to retain particles with sizes greater than 0.25 microns (teaches a the stage 1 mechanical filter can retain particles greater than 3 microns; see e.g. lines 1-5 paragraph 80). Having a stage 1 mechanical filter provides the advantage of costing less, being more fail-safe, and are easier to service as stated by Ajemain et al (see e.g. paragraph 9). Also, having the stage 1 mechanical filter be retaining particles greater than 3 microns allows for the advantage of higher collection efficiency of contaminants as stated by Ajemain et al (see e.g. lines 4-6 paragraph 80 and 49, lines 8-9 of paragraph 16, lines 11-12 paragraph 40, lines 1-4 paragraph 44). 

Taylor in view of Lim et al, Sakata et al, and Ajemain et al are analogous art and are analogous to the claimed invention because they are in the same field of endeavor as the instant claims and are teaching an ozone generator paired with filters and other components for sterilization, purification, and deodorization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filtering arrangement comprising a first mechanical filter (teaches a thee stage mechanical filter where stage 1 filter is the first mechanical filter) arranged with the conveying duct (teaches stage 1 mechanical filter lies in a duct pathway to convey air into the apparatus) and adapted to retain particles with sizes greater than 0.25 microns (teaches the stage 1 mechanical filter can retain particles greater than 3 microns) in Ajemain et al with Taylor in view of Avakian et al and Sakata et al because having a stage 1 mechanical filter provides the advantage of costing less, being more fail-safe, and easier to service as stated by Ajemain et al (see e.g. paragraph 9). Also, having the stage 1 mechanical filter be retaining particles greater than 3 microns allows for the advantage of higher collection efficiency of contaminants as stated by Ajemain et al (see e.g. lines 4-6 paragraph 80 and 49, lines 8-9 of paragraph 16, lines 11-12 paragraph 40, lines 1-4 paragraph 44).  Having the mechanical filter be between the ozone cell and the granular filter provides the advantage of being able to collect majority of the larger contaminants as it has a high collection efficiency to collect particles greater than 3 microns as stated by Ajemain et al (see e.g. lines 4-6 paragraph 80 and 49, lines 8-9 of paragraph 16, lines 11-12 paragraph 40, lines 1-4 paragraph 44)

Regarding claim 13 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 11. 

However Taylor in view of Lim et al does not teach wherein the filtering arrangement comprises a second mechanical filter arranged with the conveying duct between the granular filter and the first mechanical filter and adapted to retain particles with a size greater than 2 microns.

Ajemain et al teaches wherein the filtering arrangement comprises a second mechanical filter (teaches a 3 stage mechanical filter arrangement with a stage 2 filter- the second mechanical filter; see paragraph 9-12) arranged with the conveying duct between the granular filter and the first mechanical filter (teaches the stage 2 filter is between an air duct pathway that conveys air across the apparatus and a  stage 4 filter that is composed of zeolite and carbon – the granular filter; see e.g.  fig. 18 and paragraph 86) and adapted to retain particles with a size greater than 2 microns (teaches the stage II filter is a MERV 15 which can filter particles greater than 2 microns at 90%+ efficiency; see e.g. paragraph 50). In addition, having the stage 2 filter be present and positioned between the air duct and stage 4 filter provides the advantage of being able to capture any remaining particulates the stage 1 filter missed and the stage 2 filter as stated by Ajemain et al (see e.g. lines 1-2 paragraph 4). Lastly, having the stage 2 filter be a filter with a MERV 15 rating where it can remove particles greater than 2 microns provides the advantage of a high efficiency of over 90% efficiency in the removal of particulates as stated by Ajemain et al (see e.g. paragraph 50).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filtering arrangement comprising a second mechanical filter (teaches a 3 stage mechanical filter arrangement with a stage 2 filter- the second mechanical filter) arranged with the conveying duct between the granular filter and the first mechanical filter (teaches the stage 2 filter is between an air duct pathway that conveys air across the apparatus and a  stage 4 filter that is composed of zeolite and carbon – the granular filter) and adapted to retain particles with a size greater than 2 microns (teaches the stage II filter is a MERV 15 which can filter particles greater than 2 microns at 90%+ efficiency) in Ajemain et al with Taylor in view of Lim et al’s invention because having a stage 2 mechanical filter provides the advantage of costing less, being more fail-safe, and are easier to service as stated by Ajemain et al (see e.g. paragraph 9). In addition, having the stage 2 filter positioned between the air duct and stage 4 filter provides the advantage of being able to capture any remaining particulates the stage 1 filter missed and the stage 2 filter as stated by Ajemain et al (see e.g. lines 1-2 paragraph 4). Lastly, having the stage 2 filter be a filter with a MERV 15 rating where it can remove particles greater than 2 microns provides the advantage of a high efficiency of over 90% efficiency in the removal of particulates as stated by Ajemain et al (see e.g. paragraph 50).

Regarding claim 14 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 13.

However Taylor in view of Lim et al does not teach wherein the filtering arrangement comprises a third mechanical filter arranged with the conveying duct upstream of the granular filter with respect to the direction of the flow of gas, the third mechanical filter being configured to retain particles with sizes greater than 10 microns.

Ajemain et al teaches wherein the filtering arrangement comprises a third mechanical filter (teaches three stage mechanical filter arrangement with a stage 3 filter – the third mechanical filter; see e.g. paragraphs 9-12) arranged with the conveying duct upstream of the granular filter with respect to the direction of the flow of gas (teaches the air duct pathway – the conveying duct-is located upstream of the stage four filter – the granule filter; see e.g. fig. 18 and paragraph 86), the third mechanical filter (Stage III filter; see e.g. paragraphs 9-12 and fig. 18) being configured to retain particles with sizes greater than 10 microns (teaches the stage 3 filter particles sustainably like a HEPA filter meaning it performs at a MERV 17 or greater meaning it can filter particles greater than 10 microns at 99%+ efficiency; see e.g. lines 1-9 of paragraph 46). Also, when the stage 3 filter is present in apparatus and is arranged with the conveying duct upstream of the stage four filter in respect to the direction of air flow it allows for the advantage of further contaminants that are sub-micron in size to be captured that the stage II filter missed as stated by Ajemain et al (see e.g. lines 1-4 paragraph 46). Lastly, having a stage 3 HEPA mechanical filter, which can remove particles greater than 10 microns allows for the advantage of high efficiency removal as a HEPA filter has a MERV rating of 17 or higher meaning it can filter particles greater than 10 microns at 99%+ efficiency as stated by Ajemain et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filtering arrangement comprising a third mechanical filter (teaches three stage mechanical filter arrangement with a stage 3 filter – the third mechanical filter) arranged with the conveying duct upstream of the granular filter with respect to the direction of the flow of gas (teaches the air duct pathway – the conveying duct-is located upstream of the stage four filter – the granule filter), the third mechanical filter (Stage III filter) being configured to retain particles with sizes greater than 10 microns (teaches the stage 3 filter particles sustainably like a HEPA filter meaning it performs at a MERV 17 or greater meaning it can filter particles greater than 10 microns at 99%+ efficiency) in Ajemain et al with Taylor in view of Lim et al’s invention because having a stage 3 mechanical filter provides the advantage of costing less, being more fail-safe, and are easier to service as stated by Ajemain et al (see e.g. paragraph 9). Also, when the stage 3 filter is arranged with the conveying duct upstream of the stage four filter in respect to the direction of air flow it allows for the advantage of further contaminants that are sub-micron in size to be captured that the stage II filter missed as stated by Ajemain et al (see e.g. lines 1-4 paragraph 46). Lastly, having a stage 3 HEPA mechanical filter, which can remove particles greater than 10 microns allows for the advantage of high efficiency removal as a HEPA filter has a MERV rating of 17 or higher meaning it can filter particles greater than 10 microns at 99%+ efficiency as stated by Ajemain et al.

Claim(s)  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al in view of Lim, Ajemian, and Sakata as applied to claim 11 above, and further in view of Cormack et al (“Hydrophilic vs Hydrophobic: What's The Difference and How To Select” Aug. 12th, 2020 pages 1-4) and Spartan (“The Six Reasons Ozone Water Treatment Systems Fail”, January 26, 2014, pages 1-4). 
Regarding claim 12 Taylor in view of Lim, Ajemian, and Sakata teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 11.

However Taylor in view of Lim, Ajemian, and Sakata does not teach wherein said first mechanical filter is hydrophobic.

Spartan teaches that ozone generators require clean and dry sources of oxygen (see e.g. page 1 paragraph starting with “the ozone generator…”). Cormack et al teaches a mechanical filter that is hydrophobic (teaches that hydrophobic filters – the mechanical filter that is hydrophobic – is needed in gas filtration processes; see e.g. paragraph 3 in page 1 starting with “Conversely, hydrophobic…”) . Having a hydrophobic filter allows for the advantage of allowing non-polar fluids, like air, to interact more efficiently and prevent liquids, like water, from passing through the filter (see e.g. paragraph 3 in page 1 starting with “Conversely, hydrophobic…”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Taylor et al to include the hydrophobic filter taught by Cormack et al because Spartan teaches that ozone generators require clean and dry sources of oxygen (see e.g. page 1 paragraph starting with “the ozone generator…”) and the Cormack teaches a mechanical filter that is hydrophobic (teaches that hydrophobic filters – the mechanical filter that is hydrophobic – are needed in gas filtration processes; see e.g. paragraph 3 in page 1 starting with “Conversely, hydrophobic…”).  Having a hydrophobic filter allows for the advantage of allowing non-polar fluids, like air, to interact more efficiently and prevent liquids, like water, from passing through the filter as stated by Cormack et al (see e.g. paragraph 3 in page 1 starting with “Conversely, hydrophobic…”).

Claim(s)  16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al and Lim et al as applied to claim 1 above, and further in view of Maekipaeae et al (US 20170072354 A1).

Regarding claim 16 Taylor in view of Lim et al teaches the device (teaches an ozone generator that generates ozone; see e.g. lines 1 of abstract and fig. 1 of Taylor) according to claim 1.

However Taylor in view of Lim et al does not teach a non-return valve associated with an inlet mouth of the conveying duct upstream of the filtering arrangement with respect to the direction of the flow of gas.

Maekipaeae et al teaches a non-return valve associated with an inlet mouth of the conveying duct upstream of the filtering arrangement with respect to the direction of the flow of gas (teaches an inlet in front of filters 5 and 6 where an inlet valve 14 in the direction of the flow of the gas; see e.g. paragraph 96 and fig. 1-2). Having the inlet valve 14 be placed allows for the advantage in that it can automatically adjust air rates as stated by Maekipaepae et al (see e.g. paragraph 100).

Taylor in view of Lim et al and Maekipaeae et al are  analogous art and are analogous to the claimed invention because they are in the same field of endeavor as the instant claims and are teaching a filter arrangement and other components for purification of air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-return valve associated with an inlet mouth of the conveying duct upstream of the filtering arrangement with respect to the direction of the flow of gas in Maekipaeae et al with Taylor in view of Lim et al’ invention because having the inlet valve 14 be placed allows for the advantage in that it can automatically adjust air rates as stated by Maekipaepae et al (see e.g. paragraph 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020060190 A1 – teaches an ozone generator with a filter for purification purposes.
US 20020058000 A1 – teaches an ozone generator for purification and sterilization purposes.
US 20080172938 A1 – teaches an ozone generator for sterilization purposes with mechanical filters.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to VALERIE L TRAN whose telephone number is (571)272-7576.
The examiner can normally be reached Monday to Friday from 8:00 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are
unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.L.T./
Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795